Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the amendment filed on December 14, 2021.  Claims 1, 4-8, 11-14, and 17-19 were previously pending consideration.  Per the received amendment, no claims have been cancelled or added.  Claims 1, 8 and 14 have been amended.  Claims 8 and 14 added limitations without having the proper underlining.  The amendments have been noted and have been entered. 
2.	Claims 1, 4-8, 11-14 and 17-19 are currently pending consideration.


Response to Arguments
4.	Applicant’s arguments, see Remarks (pages 6-7) filed December 14, 2021 with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of 1, 4-8, 11-14 and 17-19 has been withdrawn. 
5.	However, the Double Patenting rejection is maintained and applied to the new limitation as given below.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 4-8, 11-14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,344,888.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the ’895 Patent.  

Application Claim 1
U.S. Patent 9,344,888 Claim 1, Claim 5
1. A user equipment comprising: a processor; and a memory coupled with the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a request for an identity associated with the user equipment; and in response to the request, providing a first Extensible Authentication Protocol (EAP) message to a 3GPP network node, the first EAP message comprising: a first identifier for an application of the user equipment, an access network public identifier of the user equipment a service identifier that is used to identify a service provider that should be contacted to authenticate and authorize the application; and a request message for the service provider; and receiving a response to the request message from the service provider comprising a second identifier that is assigned by the service provider to the application of the user equipment; and
receiving a trigger message, wherein the trigger message is from the service provider, wherein the trigger message of the service provider is addressed to the access network public identifier of the user equipment.
a processor; and a memory coupled to the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: providing a first Extensible Authentication Protocol (EAP) message to a 3GPP network node, the first EAP message comprising a machine to machine service provider identifier and a proposed user equipment machine-to-machine service layer identifier; and receiving a second EAP message from the network node, the second EAP message comprising an assigned user equipment machine-to-machine service layer identifier and a network service layer identifier.

5. The user equipment of claim 1, wherein the first EAP message further comprises an access network identifier of the user equipment, or a request for a particular application identifier to be assigned to the user equipment.




Application Claim 4
U.S. Patent 9,344,888 Claim 5
4. The user equipment of claim 1, wherein the providing of the first EAP message is responsive to receiving the request for an identity of an application of the user equipment from the network node. 
5. The user equipment of claim 1, wherein the first EAP message further comprises an access network identifier of the user equipment, or a request for a particular application identifier to be assigned to the user equipment.



Application Claims 5, 6, 7
U.S. Patent 9,344,888 Claim 5
5. The user equipment of claim 1, wherein the first EAP message further comprises attribute value pairs. 6. The user equipment of claim 1, wherein the first EAP message further comprises attribute value pairs, wherein the attribute value pairs comprise M2M-Usage-Type. 7. The user equipment of claim 1, wherein the first EAP message further comprises attribute value pairs, wherein the attribute value pairs comprise MSM-MSBF-ID. 

7. The user equipment of claim 1, wherein the second EAP message further comprises: an identifier of an application on the user equipment, the identifier of the application assigned to the application by a machine-to-machine server.


Though the ‘888 Patent is silent on the attribute value pairs, the identifier of the application in the EAP protocol are well known to include the M2M-Usage Type and MSM-MSBF-ID as is disclosed below in the 
Claims 8, and 10-14, and 16-19 are analogous claims to the claims above and would be mapped in a similar fashion.


Claims 1, 4-8, 11-14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,923,895.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the ’895 Patent.  
 
Application Claim 1
U.S. Patent 9,923,895 Claim 13
1. A user equipment comprising: a processor; and a memory coupled with the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a request for an identity associated with the user equipment; and in response to the request, providing a first Extensible Authentication Protocol (EAP) message to a 3GPP network node, the first EAP message comprising: a first identifier for an application of the user equipment, a service identifier that is used to identify a service provider that should be contacted to authenticate and authorize the application; and a request message for the service provider; and receiving a response to the request message from the service provider comprising a second identifier that is assigned by the service provider to the application of the user equipment;  and

receiving a trigger message, wherein the trigger message is from the service provider, wherein the trigger message of the service provider is addressed to the access network public identifier of the user equipment. 
receiving a first Extensible Authentication Protocol (EAP) message from a device, the first EAP message comprising a machine to machine service provider identifier and a proposed user equipment machine-to-machine service layer identifier; responsive to receiving the first EAP message, providing the first EAP message to an authentication server; and based on sending the first EAP message to the authentication server, receiving a second EAP message from the authentication node, the second EAP message comprising an assigned network service layer identifier for deriving an encryption key by the device. 



Claims 1, 3-8, 10-14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,614,846.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the ’895 Patent.  

Application Claim 1
U.S. Patent 9,923,895 Claim 1, 8
1. A user equipment comprising: a processor; and a memory coupled with the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a request for an identity associated with the user equipment; and in response to the request, providing a first Extensible Authentication Protocol (EAP) message to a 3GPP network node, the first EAP message comprising: a first identifier for an application of the user equipment, a service identifier that is used to identify a service provider that should be contacted to authenticate and authorize the application; and a request message for the service provider; and receiving a response to the request message from the service provider comprising a second identifier that is assigned by the service provider to the application of the user equipment; and
receiving a trigger message, wherein the trigger message is from the service provider, wherein the trigger message of the service provider is addressed to the access network public identifier of the user equipment.
 a processor; and a memory coupled to the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a request for an identity of the user equipment; and in response to the request, providing a first Extensible Authentication Protocol (EAP) message to a network node, the first EAP message comprising: a first identifier for the identity of the user equipment and a service provider identifier for a service layer to which the user equipment is attempting to connect.






8.  The access point of claim 1, wherein the second EAP message comprises a random challenge. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
01/04/2022Primary Examiner, Art Unit 3649